Citation Nr: 0927712	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  07-03 309A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a lung condition 
secondary to asbestos exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Osegueda, Law Clerk




INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 1961 to May 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri, which denied service connection 
for a lung condition secondary to asbestos exposure.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The Veteran is not shown to have a lung disability that 
was incurred in or aggravated by active service.


CONCLUSION OF LAW

A lung disability was not incurred in or aggravated by active 
service.  See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's claim for service connection for 
a lung disability was received in February 2006.  He was 
notified of the general provisions of the VCAA by the RO in 
correspondence dated March 2006.  This letter notified the 
Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing his claims, identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claims, and provided other pertinent 
information regarding VCAA.  Thereafter, the claim was 
reviewed and a statement of the case was issued in February 
2007.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

During the pendency of this appeal, the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found 
that the VCAA notice requirements applied to all elements of 
a claim.  This information was provided to the Veteran by 
correspondence in March 2006.  The letter informed the 
Veteran of VA's responsibilities in obtaining information to 
assist in completing his claim and identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claim.  (See 38 C.F.R. §§  3.102, 3.156(a), 3.159, 
3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice 
requirements pertinent to the issues on appeal have been met 
and all identified and authorized records relevant to these 
matters have been requested or obtained.

A review of the claims file shows that VA has conducted 
reasonable efforts to assist the Veteran in obtaining 
evidence necessary to substantiate his claim during the 
course of this appeal.  Therefore, the Board finds that any 
failure on the part of the VA to further notify the Veteran 
regarding evidence to be secured by the VA, and evidence to 
be secured by the Veteran, is harmless.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Accordingly, the Board 
finds the available medical evidence is sufficient for an 
adequate determination, and duty to assist and notification 
provisions of the VCAA have been fulfilled.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  See 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  For the showing of 
chronic disease in service, there are required a combination 
of manifestations sufficient to identify a disease entity, 
and sufficient observation to establish chronocity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or when 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  See 38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Hickson v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  See Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to 
favor one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. 
App. 429 (1995).

It is the policy of the VA to administer the law under a 
broad interpretation, consistent with the facts in each case 
and with all reasonable doubt to be resolved in favor of the 
claimant; however, the reasonable doubt rule is not a means 
for reconciling actual conflict or contradiction in the 
evidence.  See 38 C.F.R. § 3.102 (2008).

Factual Background

The Veteran contends that he has a lung condition due to 
asbestos exposure from active duty service onboard the USS 
Ranger and USS Enterprise.  The Veteran's DD Form 214 (Report 
of Discharge) indicates that the Veteran's military 
occupation specialty was Aviation Structural Mechanic-
Hydraulics.  The Veteran's service personnel records confirm 
that the Veteran deployed with the USS Ranger from August 
1964 to May 1965 and the USS Enterprise in October 1965 
through March 1966.  

In a December 1961 enlistment examination, normal lungs and 
chest were recorded.  In an accompanying Report of Medical 
History dated December 1961, the Veteran stated that he was 
in good health and reported no asthma, no shortness of 
breath, no pain or pressure in the chest, and no chronic 
cough.

In January 1962, while being treated for tonsillitis, a 
service treatment note reported clear lungs.  A service 
treatment note dated November 1963 indicated chest congestion 
with rhonchi lung sounds.

During the Veteran's separation examination dated April 1966, 
his lungs and chest were normal.
In a private treatment note dated February 2002, the Veteran 
underwent a computed tomography (CT) scan of his chest.  The 
interpreting staff's impressions included an ill defined 
opacity less than one centimeter in the right upper lung 
which may have represented scarring.  

In a VA treatment note dated July 18, 2003, the Veteran 
complained of shortness of breath for the past two months and 
pain on the right side of his chest.  He was diagnosed with 
chronic airway obstruction and nonspecific abnormal 
radiologic findings.  

In September 2003, VA treatment notes indicate a diagnosis of 
severe chronic obstructive pulmonary disease (COPD) with a 
good response to regimen of multiple daily inhalations.  

In a VA treatment record dated June 2004, helical CT images 
of the chest from June 30, 2004 were compared with prior 
studies from June 5, 2003.  The interpreter found stable hazy 
reticular opacities in the right upper lobe and in the 
lingual.  She also found stable right middle lobe medial 
pleural thickening or scarring.  Another right lower lobe 
hazy subcentimeter noncalcified nodular was stable.

In February 2004, the Veteran reported to an emergency room 
for a cough and blood-tinged sputum.  He underwent another CT 
scan of his chest which included a differential diagnosis for 
the right upper lobe anterior.  The interpreting staff 
concluded that the subpleural speculated density was either 
fibrotic scarring or less likely an early neoplastic process 
which was not entirely excluded.  

During a December 2004 VA examination, the Veteran stated 
that he had a long-term smoking history and he quit smoking 
ten years prior.  The Veteran had worked for John Deere, had 
worked in construction as a mechanic, and had worked as an  
appliance repairman.  He reported that breathing problems had 
existed for 20 years.  He complained of a productive cough, 
marked dyspnea with exertion and COPD.  The examiner noted 
that the pulmonary attending physician reviewed the Veteran's 
chest X-rays in detail and noted no evidence of ongoing 
scarring and no frank pulmonary fibrosis.  Severe obstructive 
disease with evidence of air trapping and reduced response to 
bronchodilator therapy was noted.  The examining physician 
diagnosed the Veteran with COPD and dyspnea with a subjective 
history of asbestos exposure.  The examination included a 
pulmonary function test and a chest X-ray study.   The VA 
pulmonologist opined that there is no evidence that the 
Veteran's respiratory condition was related to asbestos 
exposure.  

In a January 2005 addendum, the VA pulmonologist noted that 
the chest X-ray were reviewed in detail, with no noted 
evidence of ongoing scarring and no frank pulmonary fibrosis.  
He observed severe obstructive disease, and concluded that 
there was no evidence that the current respiratory condition 
was related to asbestos exposure.  

A statement from R. L. was received in May 2006.  R. L. 
asserted that the Veteran had a breathing problem and would 
gasp for air when making service calls for an appliance 
company.

Correspondence from A. B., received in May 2006, it was 
indicated that the Veteran had a breathing problem and it 
would appear that he was trying to catch his breath and that 
he was not getting enough air.  A. B. stated that he would 
see the Veteran sit down for a few minutes and then seem to 
get better.  The Veteran had told him that he had this 
condition for a long time and he had frequent episodes.  

In a statement received in May 2006, C. P. wrote that the 
Veteran was very limited in his job-he could not work on any 
job that required a lot of physical exertion which placed a 
great limitation on the repair calls that could be accepted.  
C. P. wrote that she had personally seen the Veteran labor to 
get his breath and he seemed to get worse all the time.  

In a September 2005 VA treatment note, the Veteran was 
examined for COPD with a right upper lobe hazy nodule and 
other areas of pulmonary scarring.  The examining resident 
physician opined that the right upper lobe hazy nodule had 
been stable for greater than two years and likely represented 
arteriovenous malformation.  The examiner felt the right 
middle lobe pleural thickening or scarring, lingular linear 
and hazy scarring, and the right lower lobe stained 6 
millimeter noncalcified nodule had all been stable for 
greater than two years (since February 2002).  The examiner 
further concluded that no acute cardiopulmonary process was 
seen.

Analysis

There are no specific statutory or regulatory criteria 
governing claims of entitlement to service connection for 
residuals of asbestos exposure.  See McGinty v. Brown, 4 Vet. 
App. 428, 432-33 (1993).  Likewise, applicable criteria 
provide no presumption of service connection for asbestos 
exposure claims.  See Dyment v. West, 13 Vet. App. 141, 145 
(1999) (holding that M21-1 does not create a presumption of 
exposure to asbestos solely from shipboard service).

However, VA has provided guidelines for the adjudication of 
asbestos exposure claims in the Adjudication Procedure Manual 
M21-1R (M21-1R), Part IV, Subpart ii, Chapter 1, Section H, 
Paragraph 29.  Additional guidance is found in M21-1R, Part 
IV, Subpart ii, Chapter 2, Section C, Paragraph 9.  The VA 
General Counsel has held that these M21-1R guidelines 
establish claim development procedures which adjudicators are 
required to follow in claims involving asbestos-related 
diseases.  See VAOPGCPREC 4-2000; 65 Fed. Reg. 33422 (2000).

Specifically, these guidelines provide that VA must determine 
whether military records demonstrate evidence of exposure to 
asbestos in service and whether there is pre- or post-service 
evidence of asbestos exposure.  Then, VA must determine the 
relationship between the claimed diseases and such asbestos 
exposure, keeping in mind latency and exposure information 
provided in M21-1R, Part IV, Subpart ii, Chapter 2, Section 
C, Paragraph 9.  This information provides that the latency 
period varies from 10 to 45 years between first exposure and 
development of the disease.  The exposure to asbestos may be 
brief (as little as a month or two) or indirect (bystander 
disease).

VA recognizes that inhalation of asbestos fibers can produce 
fibrosis and tumors.  The most common disease is interstitial 
pulmonary fibrosis (asbestosis).  Asbestos fibers may also 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  See Veterans Benefits 
Administration Manual M21-1R, Part IV, Subpart ii, Section C, 
Paragraph 9.

First, in order to establish service connection, medical 
evidence must show a current disability.  In this case, it is 
not disputed that the Veteran has suffered from COPD in the 
past; however, during the most recent examination of record, 
a VA treatment examination in September 2005, the Veteran was 
not diagnosed with COPD.  The examiner observed no acute 
cardiopulmonary process.  Further, the Veteran's right upper 
lobe hazy nodule had been stable for greater than two years 
and likely represented arteriovenous malformation, according 
to the note.  The examiner also felt the right middle lobe 
pleural thickening or scarring, lingular linear and hazy 
scarring, and the right lower lobe stained 6 millimeter 
noncalcified nodule have all been stable for greater than two 
years (since February 2002).  Also, the December 2004 VA 
pulmonologist noted no noted evidence of ongoing scarring and 
no frank pulmonary fibrosis.  He observed severe obstructive 
disease, and concluded that there was no evidence that the 
current respiratory condition was related to asbestos 
exposure.  Thus, the Board concludes that there is no current 
diagnosis to warrant service connection for the Veteran's 
lung disorder.

Second, medical, or in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease is 
necessary to establish service connection.  Here, the 
Veteran's entrance and separation examinations are silent as 
to complaints, treatment, or diagnoses of any lung disorders.  
The Veteran's first complaint of record was not until 
February 2002, many years after the Veteran left active 
service in 1966.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (the passage of many years between service 
discharge and medical documentation of a claimed disability 
is evidence against a claim of service connection).  
Therefore, the Veteran's service treatment records do not 
support finding that the Veteran's claimed asbestos exposure 
manifested or aggravated a lung disorder while in-service.

In addition to the medical evidence, the Board has considered 
the assertions that the Veteran and his representative have 
advanced in connection with the appeal.  In this case, the 
Veteran cannot establish a service connection claim on the 
basis of his assertions, and his service representative's, 
alone.  The Board has carefully considered the statements 
regarding the Veteran's lung disorder and his claimed 
asbestos exposure, but this claim turns on a medical matter.  
Though the Veteran may be competent to testify as to the 
sensory perceptions of his current disorder, questions of 
medical diagnosis and causation are within the province of 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  Lay persons are limited to attesting to 
factual matters of which they have first-hand knowledge, 
e.g., experiencing pain in service, reporting to sick call, 
being placed on limited duty, and undergoing physical 
therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  As a layperson without the appropriate medical 
training or expertise, the Veteran is not competent to render 
a probative opinion on such a medical matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, the submitted assertions in this regard do not 
constitute persuasive evidence in support of the claims for 
service connection.

Finally, there must be medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury.  The record does not include any competent 
medical opinion establishing a nexus or medical relationship 
between his lung disorder and his active service, and neither 
he nor his representative has presented, identified, or 
alluded to the existence of, any such opinion.  In fact, the 
examiner from the Veteran's December 2004 VA examination 
opined that there is no evidence that the Veteran's 
respiratory condition was related to asbestos exposure.  
Consequently, the Board concludes that objective medical 
evidence is insufficient to establish a link between the 
Veteran's lung disorder and active military service.

The RO made attempts to verify the Veteran's claimed asbestos 
exposure to no avail.  The Veteran sent a response to the 
RO's development letter which was received in May 2006.  The 
Veteran's service personnel records were procured and 
reviewed but there was no evidence of asbestos exposure noted 
within the records.  Since there was no evidence to show that 
the Veteran was exposed to asbestos during his military 
service and the claimed condition is not associated with 
asbestos exposure, the claim must be denied.

For all the foregoing reasons, the Veteran's claim for 
service connection for a lung disorder from asbestos exposure 
must be denied.  In arriving at the decision to deny the 
claim, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, the doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  


ORDER

Entitlement to service connection for a lung condition 
secondary to asbestos exposure is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


